Citation Nr: 1212187	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Jackson, Mississippi, VA Regional Office (RO).  

The Veteran was afforded a hearing before a Decision Review Officer in April 2007.  In addition, he testified before the undersigned Veterans Law Judge in March 2008.  

In December 2009, the case was remanded for additional development.  The Board notes that service connection for left ear hearing loss is being granted in this decision.  As such, the issues are listed separately above.  

In March 2008, the Veteran filed a claim of entitlement to service connection for tinnitus that was denied by the RO in an October 2008 rating decision.  A June 2011 VA examination report reflects that the examiner opined that the Veteran's tinnitus had its onset in service.  As such, the RO should contact the Veteran and have him clarify whether he seeks to reopen a claim of service connection for tinnitus.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran's right ear hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current left ear hearing loss as defined by VA regulation that is as likely as not related to in-service noise exposure.  

CONCLUSION OF LAW

A left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for left ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts entitlement to service connection for hearing loss on the left.  Having considered the evidence the Board finds service connection is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A January 2001 record reflects complaints of decreased hearing for 21/2 weeks, and in July 2002, the Veteran reported a history of difficulty hearing in noisy rooms, a sensation of pressure in his ears and that his hearing frequently changed.  In addition, the July 2002 audiologic evaluation report notes the Veteran served as a flight line mechanic and complained of aural pressure and '"popping"' in his ears and on audiologic evaluation, the diagnosis was mild sensorineural hearing loss at 1000 Hertz on the left.  No change in hearing was noted in October 2004.  In addition, a June 2011 VA examination report notes sensorineural hearing loss with a puretone threshold, in decibels, of 40 at 1000 Hertz.  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that while the June 2011 VA examiner opined that the Veteran's hearing loss was not caused by or a result of in-service noise exposure, the opinion notes no audiologic evaluation at service entrance.  A medical opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Veteran is competent to report his symptoms and the Board finds his assertions of hearing loss in association with the rigors of service on the flight line is plausible and not inconsistent with his service.  See 38 U.S.C.A. § 1154(a).  In addition, the Board finds his report of continuing symptoms since service to be credible.  

In this case, based on the contemporaneous evidence and the Veteran's credible testimony before the undersigned, the Board finds service connection for left ear hearing loss is warranted.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for a left ear hearing loss is granted.  


REMAND

The Veteran asserts entitlement to service connection for a right ear hearing loss disability.  The Board notes that service records reflect that the Veteran served on the flight line and complaints of hearing loss were noted.  

The Board notes that in an April 2003 post-deployment record, the name of the operation under which the Veteran was deployed was noted as OEF(Operation Enduring Freedom)/OSW (Operation Southern Watch)/OIF (Operation Iraqi Freedom) and that he was mainly deployed to Diego Garcia.  In addition, in the "Location of Operation" section, the location to which he was deployed was noted to be "SWA."  Thus, it is unclear if the Veteran served on active duty in the Southwest Asia Theater of Operations, and in light of 38 C.F.R. § 3.317, verification in this regard should be documented in the claims file.  

In addition, in view of the newly service-connected left ear hearing loss and the July 2011 VA opinion noting tinnitus is at least as likely as not related to noise exposure during service, coupled with the June 2011 VA examination report noting no audiologic evaluation at service entrance, while service treatment records reflect results of audiologic evaluation at entrance in November 2000, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and etiology of any right ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board has no discretion and must remand this claim.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from July 2011.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claimed right ear hearing loss on appeal during and/or since service.  

3.  Contact appropriate sources to attempt to verify the locations to which the Veteran was deployed during active service, and specifically whether the Veteran served in the Southwest Asia Theater of Operations.  

4.  After completion of the above, to include associating any outstanding records with the claims folder, arrange for the Veteran to undergo a VA audiologic examination to determine the nature, extent, onset and etiology of any right ear hearing loss.  The claims folder should be made available to and reviewed by the examiner and the examiner's attention should be directed to this remand.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any right ear hearing loss found to be present is related to or had its onset during service, and particularly, noise exposure during service or to service-connected disability, to include left ear hearing loss.  The rationale for all opinions expressed should be provided in a legible report. 

5.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


